Title: III. Guardian Accounts, 12 April 1762
From: Washington, George
To: 

 

[12 April 1762]




Mr John Parke Custis

Dr





Current

Sterling


1761







To Balle of your Acct then Settled & approvd of by the Genl Court
293. 2.11 10/12




Nov. 5
To the Estates Acct as above


6. 6. 2



To 2/3 of £151.3.–3/4 the Amount of Goods Shipd by Gildart for your Negroes


100.15. 4 1/2



To Goods by Boyes for the use of your Plantations & Negroes pr Robert Cary & Co.


72. 3. 1



To Robert Cary & Co. for Goods by Johnson for your own use


19.12. 6



To Do for the Insurance of 40 hhds Tobo by the Argo


32.15. 1



To Levy and Tax for Moll in 1759 9/6 Do in 1760 5/ & 33 lib. Tobo ⟨mutilated⟩
1. 1. 2




Apl 18
To Bryan Allison Taylor as by Account
2.     




June 4
To a wax baby 10/. July 11. A Bible 6/ Septr 30th a pr Leather Breeches for his Man
1.11.  





To one half of £16 Ster. paid Mr [Ma]Gowan his Tutor


8.     



To Taylors Account 25/6 12 yds Virga

Cloth to his Servants 24/
2. 9. 6




Nov. 7
To a pair of Buckles for Julius 1/3 A Psalter 1/6 ⟨mutilated⟩ Apl ⟨59⟩
.12.  




1762






Jany
To Charles Digges by Acct
1. 3. 4





To John Blair Esqr. for the Quit Rents of 17779 Acres of Land
3.10. 6
&
15.     


April
To Joseph Valentine for Sundrys allowed ⟨mutilated⟩ Vizt






for 1761 His own Wages £80






John Valentine ⟨mutilated⟩ Share of






Tobo £3.16.7 James






Mersie’s Do £8.12.10 Epa⟨phroditus Howle mutilated⟩ do £7. 6.3 John






Valentine Senr Do ⟨mutilated⟩ £6.9.7 £ ⟨mutilated⟩ Levies and Poll Taxes £37.17 ⟨mutilated⟩ Mill






Right £6.15 Rope for ⟨mutilated⟩ ⟨mutilated⟩ £3.5.3






Horse Collars 3/ ⟨mutilated⟩ Hays






Acct £3. 0. 6 ⟨mutilated⟩ Acct 20/ ⟨mutilated⟩
223. 4. 2 1/2





for 1762 William Jacksons Wages as overseer £15 John Valentine ⟨mutilated⟩







of Corn £5.10 James Mer⟨sies⟩ Ditto ⟨mutilated⟩ acct £2.13.7 Weavers Do £1.5 ⟨mutilated⟩ to ⟨mutilated⟩ 5/ bringing my ⟨mutilated⟩ the boy ⟨mutilated⟩
40.18. 1






£569.12. 9 1/2

£ 254.12. 2 1/2  


Ballance due John Parke Custis when the Money is recd ⟨mutilated⟩ the sterling Balle being in the hands of Robt Cary & Co.
274. 9. 2
&
1317. 4. 9 




£844. 1.11 1/2
&
£1571.16.11 1/2  



Contra
Cr




Current

Sterling


1761







By Balle of your Account then Settled and approvd of by the Genl Court


£1456.19. 5 5/12


Novr 5
By the Estates Acct as above
3. 8. 9 2/3





By ⅓ of £149.1.9 the Nett proceeds of 16 hhds Tobo sold by Jas Gildart Esqr.


49.13.11



By ⅓ of £177 the Nett proceeds of 15 hhds Tobo sold by Robert Cary Esqr. & Co.


59.     



Note 20 hhds ⟨mutilated⟩ Messrs Hansburys for which they have not yet renderd ⟨mutilated⟩ make up the 51 hhds mentioned in the former ⟨mutilated⟩







By return of premium on £80 insured in Boyce


4.13. 7



By Ditto ⟨mutilated⟩ in the Letitia


1.10.  



By 40 hhds Tobo shipped to Robt Cary & Co. by the Argo not accounted for






By 14 Ditto to Messrs Hanbury by Easton Ditto






By 400 Bushels of Oats
15.     





By George Washington for ⟨mutilated⟩ 880 Acres of Land
4.18. 3 1/2





By Joseph Valentine for sundrys accounted for as disposd of & recd by him






Vizt for






   
      
         Corn
         £215.19.7 1/2
      
      
         Wheat ⟨mutilated⟩ bushls
         71.18.6 
      
      
         ⟨mutilated⟩ lib.
         33.18.9 
      
      
         Butter
         18.  .3 
      
      
         Cyder ⟨mutilated⟩ Wool £6.1
         21. 6.4 
         
      
      
         ⟨mutilated⟩ & Flat £26.12.6 
         38.12.6 
      
      
         ⟨mutilated⟩ of Leather
         7. 2.  
      
      
         Rents for ⟨mutilated⟩ Wilkins £5. Thos Holt £5. Emery Hughs ⟨mutilated⟩ Richardson £3 ⟨mutilated⟩ £5 1761
         
      
   


432.17.11 1/2


1762
By Ditto for Sundrys accounted

for as disposed of by him but not yet recd






   
      
         Corn 277½ Barrels
         £126. 5. 
      
      
         Porke 14549 lbs.
         142.14.5
      
      
         Wheat 259 Bushels
         58. 5.6
      
      
         7 Stears £19 2 heifers £5.10 ⟨mutilated⟩ Weathers £3.10 Leather 45
         30. 7. 
      
      
         Wool 20 lb. 10/ Rents for 1761 ⟨mutilated⟩ £10 Smiths Island £12
         
      
      
         Thos ⟨mutilated⟩ Geo. Jones £3.
         30. 5. 
      
   

387.16.11






£844. 1.11 1/2 

£1571.16.11 1/2  



Miss Martha Parke






Custis
Dr




Current

Sterling


1761






Novr 5
To the following Bonds and Bank Stock






Assigned to her Vizt Bank Stock

£1650.     



Barthw Dandridge, Philip Whitehead Claiborne, & Wm Dandridge Bond for £600 Sterl. but I believe they were to give another Bond or discharge it in Currt Money at 40 prCt as the

others to whom money was lent did

600.     



John Mercer John Tayloe & Presley Thornton’s Bond
2100.    





Burwell Bassett & Presley Thornton’s Bond
2100.    





Thomas Moore Carter Braxton Phil. W. Claiborne & Bernd Moores Bond
1400.    





Bernard Moore & Jno. Robinsons Bond for £1000 Sterg ⟨but⟩ to be paid ⟨mutilated⟩
1400.    





William Dandridge Carter Braxton &
1400.    





Phil. W. Claibornes Bond
440. 9. 





Philip Whitehead Claiborne & Bernard Moores Bond
280.    





Joanna McKenzie, John Palmer and James Carter’s Bond
216.    





Thomas Dansie and Nathl West Dandridges Bond
100.    






£8036. 9.      
&
£2250.         



To the above Ballance for so much overpaid
155.11.3 1/2

21.14. 4


1761
To a wax baby 10/ July 15 a Bible 6/
.16. 




June 4
To the half of £16 Ster.

paid Mr Magowan her Tutor


8.     


Oct.
To Doctr Hamilton for Medicines and Attendance
14.14.6





To Ferriages and Expences sending for him twice
.15. 




Novr 7
To a Psalter 1/6. Toys 5/6
. 7. 





To Doctor Hay for visiting her
3.    





To Doctor Small for Do
6.    




1762 Apl
To Doctor Carters Account
5. 5.3





To Robert Cary & Co. for Goods shipped for her use


24. 1. 4




£ 186. 9.0 1/2  
&
£ 53.15. 6     



The ballance due Miss Custis


54.18. 5




  186. 9.0 1/2  
&
£ 108.13.11     



[Contra]
[Cr.]




Current

Sterling


1761






Novr 5
By the Balle of your Account then settled and approvd of by the Genl Court
£7880.17.8 5/12
&
£2228. 5. 8



By overpaid and carried to her new Acct
155.11.3 7/12
&
21.11. 4




£8036. 9.      
&
£2250.          


Note. All the Interest due upon the Bank stock and Bonds assigned until April 15 1761 belongs to Geo. Washington as he has accounted with her for the whole Interest of her Fortune till that


Time






1762






April
By James Gildart Esqr. for ⅓ £149.1.9 Nett proceeds of 16 hhds of Tobo


£ 49.13.11




By Robt Cary & Co. Esqr. for ⅓ of £177 Do. 15 hhds


59.     



Hanbury have not yet sent the Sales for 20 hhds wch make up the 51 mentioned in her former Accts Ballance due Geo. Washington
£ 186. 9. 






£ 186. 9.      
&
£ 108.13.11     


We the Subscribers have pursuant to the Order of the Honble The Genl Court Examined the Accounts of George Washington against the Estate of Daniel Parke Custis Esqr. Deceased and his Infant Children John Parke Custis and Martha Parke Custis and find the same fairly and jointly stated and prooved by proper Vouchers and have therefore Settled the Ballances due according to the several Accts hereunto annexd. Given under our hands this 12th day of April 1762.

(Signed) Peyton Randolph
Robt Carter Nicholas
Thos Everard

